Citation Nr: 0917212	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-09 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to December 26, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to July 1971 and again from December 1971 to 
October 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The Veteran had a hearing before 
the Board in April 2007 and the transcript is of record.

During the pendency of this appeal, as will be explained more 
thoroughly below, the Dr. James Allen Veteran Vision Equity 
Act of 2007 was enacted, effective December 26, 2007.  The 
Act, in pertinent part, changed 38 C.F.R. § 3.383 to allow 
for the consideration of the visual acuity of a non-service-
connected eye in rating a service-connected eye where visual 
acuity is 20/200 or less in each eye.  See 74 Fed. Reg. 11482 
(March 18, 2009).  In accordance with this act, the RO 
awarded the Veteran, in a January 2009 rating decision, a 90 
percent rating for his service-connected left eye, effective 
December 26, 2007, and a 100 percent rating for his service-
connected left eye, effective January 28, 2008.  By that 
rating decision, the Veteran's combined disability evaluation 
of all service-connected disabilities increased to 100 
percent, effective December 26, 2007, rendering his TDIU 
claim moot as of December 26, 2007.  The issue of whether the 
Veteran is entitled to TDIU prior to December 26, 2007, 
however, is still properly before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993)(after the Veteran has perfected 
his appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal). Accordingly, the issue is still 
properly before the Board here and the issue has been 
appropriately rephrased above.

The case was brought before the Board in August 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include affording him 
appropriate VA examinations. The requested development having 
been partially complete, the case is once again before the 
Board for appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

Regrettably, despite the lengthy procedural history of this 
claim, the issue must once again be remanded because the RO 
did not follow the Board's prior Remand instructions.  The 
Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

When the Board last remanded the claim it was, in part, to 
ensure all raised "inextricably intertwined" claims were 
adjudicated, pertinent records were obtained and proper VA 
examinations were afforded to the Veteran for his various 
disabilities.

The Veteran is currently service-connected for left eye 
aphakia with ocular histoplasmosis syndrome, depression, 
diabetes mellitus, type II, diabetic neuropathy of the 
bilateral lower extremities, hearing loss and tinnitus.  The 
Veteran primarily alleges he is unemployable due to his legal 
blindness, but also because of his diabetes.

As indicated in the introduction, the law regarding the 
rating of eye disabilities changed, effective December 26, 
2007.  Prior to December 26, 2007, it is clear from the 
medical records the Veteran was legally blind due to 
decreased visual acuity of both eyes.  Despite his profound 
loss of vision in both eyes, the law at the time only 
permitted the Veteran's left eye to be rated at 30 percent 
disabling because the visual acuity of his non-service-
connected right eye could not be considered in the rating.  
See 38 C.F.R. § 3.383 (2006).  That is, unless he was 
"blind" in both eyes, the disability rating could not be 
based on the "paired organs." Id.  

During the Veteran's hearing before the Board in April 2007, 
the Veteran alleged, among other things, that he last worked 
in September 2004 and had to retire mainly because of his 
eyesight.  He indicates he worked as a truck driver, but lost 
his driving license because of his poor vision.  He also 
worked as a computer technician and a security guard, but 
lost those jobs due to his poor vision.  He further alleges 
his diabetic medications would inhibit his employability.  

It is apparent from the Veteran's testimony that his TDIU 
claim is primarily based on his loss of vision, bilaterally.  
The Veteran specifically alleged during his hearing before 
the Board that he felt his right eye should be service-
connected, secondary to his left eye disability, because his 
"healthy" eye slowly deteriorated through the years over-
compensating for the poor vision in his left eye.  This issue 
was referred to the RO for proper adjudication by the Board 
in the August 2007 remand, but no development has been done.

Again, prior to December 26, 2007, his right eye was not 
considered in the TDIU determination because it is not 
service-connected.  Clearly, his claim of entitlement to 
service-connection for right eye vision impairment, claimed 
as secondary to service-connected left eye aphakia, is 
"inextricably intertwined" with the TDIU issue on appeal 
here.  The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal, are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 181 (1991).  Here, this issue must 
be deferred pending full development and adjudication of the 
Veteran's service connection claim.  Id.

This claim was also previously remanded by the Board in 
August 2007 to afford the Veteran with VA examinations for 
his various service-connected disabilities to ascertain both 
the current severity of each disability and to ascertain the 
affect the disabilities have on the Veteran's ability to 
obtain employment.  In fact, it was noted that no VA 
examination of record, significantly ophthalmologist 
examinations, provided an opinion with respect to 
employability.  The Veteran's representative argues the VA 
examinations in this case are inadequate and non-responsive 
to the Board's prior remand instructions.  

In response to the remand, the Veteran was afforded various 
VA examinations in May 2007, July 2008, August 2008 and 
November 2008.  It appears audiological and psychiatric VA 
examinations conducted during this time frame do contain 
opinions with regard to employability limitations caused by 
the Veteran's hearing loss, tinnitus and depression 
respectively.  Accordingly, the Board concludes those 
examinations are adequate for the issue on appeal here. 

With respect to the Veteran's diabetes and diabetic 
retinopathy, on the other hand, the Veteran was afforded a VA 
examination in August 2008, with an issued addendum in 
November 2008.  Neither the VA examination report nor 
addendum, however, indicates a medical opinion with regard to 
the Veteran's employability.  Rather, the VA examination and 
addendum focus solely on the medical severity of the 
conditions rather than on the practical implications the 
Veteran's disabilities would have on his employability.  
Employability limitations are extremely relevant to a TDIU 
claim and thus the Board agrees with the Veteran's 
representative that, at the very least, the diabetes and 
diabetic neuropathy VA examinations are inadequate.  New VA 
examinations are indicated.

The Board notes the Veteran was also afforded an 
ophthalmologist examination in July 2008 and he failed to 
appear for the examination.  In light of circumstances and 
the fact that the claim must be remanded for other reasons, a 
new VA examination is indicated here.  To the extent the 
Veteran was unaware of the consequences of failure to report 
for any scheduled examination, the Veteran is now advised 
that such failure may result in the denial of his claim.  
38 C.F.R. § 3.655.  
 
The Veteran indicated in a statement dated December 2007 
statement that he is current receiving Social Security 
Administration (SSA) disability benefits and attended the 
Southeastern Blind Rehabilitation Center in Birmingham, 
Alabama from April 2005 to June 2005.  The Veteran's SSA 
disability benefit records were obtained, but no efforts were 
made to obtain the referenced rehabilitation records.  Those 
records are extremely relevant to the claim at hand and, 
therefore, the RO should make further efforts to obtain them.

Finally, the RO should take this opportunity to obtain recent 
VA outpatient treatment records from January to the present. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records 
from the VA medical facility in No. Little 
Rock, Arkansas for treatment received from 
January 2009 to the present.

2.  Ask the Veteran to provide a release 
form authorizing VA to request his records 
from the Southeastern Blind Rehabilitation 
Center in Birmingham, Alabama from April 
2005 to June 2005.  These records should 
then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.

3.  After the above records are obtained, 
to the extent available, the Veteran 
should be afforded appropriate VA 
examinations to determine the severity of 
his service-connected diabetes mellitus, 
diabetic neuropathy of the bilateral lower 
extremities and left eye aphakia with 
ocular histoplasmosis syndrome.  The 
claims file and treatment records must be 
made available to and pertinent documents 
therein be reviewed by the examiners in 
connection with the examinations, and it 
should be so indicated in the reports.  
The examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment.

The examiners should give detailed 
clinical findings of the symptomatology 
attributable to the Veteran's service-
connected disabilities.  

Within the eye examination, the 
ophthalmologist should also opine whether 
it is at least as likely as not that the 
Veteran's right eye disability was caused 
or aggravated by the Veteran's service-
connected left eye disability.

All examiners should render an opinion as 
to the overall effect of the disabilities 
on the Veteran's ability to obtain and 
retain employment; that is, whether it 
would preclude an average person from 
obtaining, or retaining, substantially 
gainful employment.  

Consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities.  The 
examiners should clearly outline the 
rationale for any opinion expressed.

4.  After completion of the above and any 
additional development deemed necessary to 
fully and complete adjudicate any and all 
inextricably intertwined claims, to 
include entitlement to service connection 
for a right eye disability, claimed as 
secondary to a service-connected left eye 
disability, the RO should review the 
claim.  The RO must consider all 
applicable laws and regulations, including 
but not limited to, consideration of 
referring the case for extra-schedular 
consideration.  If the claim remains 
denied, the Veteran and his representative 
should be furnished an appropriate SSOC 
and afforded the opportunity to respond.  
Thereafter, the TDIU claim should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

